Citation Nr: 1208433	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-31 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar strain. 

2.  Entitlement to a disability rating in excess of 10 percent for a scar on the right temporal parietal area of the skull. 

3.  Entitlement to an initial, compensable disability rating for recurrent chronic cephalgia.

4.  Entitlement to a higher initial disability rating for radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for arthritis of the spine, to include as secondary to service-connected lumbar strain.

6.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbar strain.

7.  Entitlement to service connection for IgA nephropathy and glomerulonephritis, claimed as a kidney disorder, to include as secondary to service-connected lumbar strain.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1995 to April 1999.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the RO that, in pertinent part, denied a disability rating in excess of 20 percent for service-connected lumbar strain; denied a compensable disability rating for service-connected scar on the right temporal parietal area of the skull; granted service connection for recurrent chronic cephalgia evaluated as 0 percent (noncompensable) disabling effective October 21, 2005; granted service connection for radiculopathy of the left lower extremity evaluated as 0 percent (noncompensable) disabling effective October 21, 2005; denied service connection for arthritis of the spine; denied service connection for bilateral hip disability; and denied service connection for IgA nephropathy and glomerulonephritis, claimed as a kidney disorder.  The Veteran timely appealed each denial of service connection and for higher disability ratings.

In September 2006, the RO increased the disability evaluations to 10 percent for scar on the right temporal parietal area of the skull, and to 10 percent for radiculopathy of the left lower extremity-each effective October 21, 2005.  Because higher evaluations are available for the disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2008 and in June 2010, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issues of an initial, compensable disability rating for recurrent chronic cephalgia; for service connection for bilateral hip disability; and for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of the rating period on appeal, the Veteran's lumbar strain has been manifested by a combined range of motion of the thoracolumbar spine beyond 120 degrees but less than 235 degrees, and by painful motion; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

2.  For the period from October 21, 2005, the Veteran's radiculopathy of the left lower extremity has been manifested by, at most, mild incomplete paralysis of the sciatic nerve; moderate incomplete paralysis of the sciatic nerve has not been demonstrated.

3.  Throughout the course of the rating period on appeal, the scar on the right temporal parietal area of the skull has been manifested primarily by slight elevation on palpation; visible or palpable tissue loss, or gross distortion or asymmetry of two features or paired sets of features, with two or three characteristics of disfigurement are not demonstrated.

4.  The preponderance of the evidence weighs against a finding that arthritis of the spine was present during active service or within the first post-service year, or is otherwise related to service or to a service-connected disability.

5.  The preponderance of the evidence weighs against a finding that IgA nephropathy and glomerulonephritis (kidney disorder) was present during active service or within the first post-service year, or is otherwise related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbar strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  For the period from October 21, 2005, the criteria for an initial disability evaluation in excess of 10 percent for associated radiculopathy of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a disability evaluation in excess of 10 percent for scar on the right temporal parietal area of the skull are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7800 (2008).

4.  Arthritis of the spine was not incurred in or aggravated by service or by a service-connected disability, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2011).

4.  IgA nephropathy and glomerulonephritis (kidney disorder) was not incurred in or aggravated by service or by a service-connected disability, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claims for higher initial ratings arise from his disagreement with the initial evaluations assigned, following grants of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through November 2005 and March 2006 letters, the RO notified the Veteran of elements of service connection, the evidence needed to establish each element, and evidence of increased disability.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain, scar pain, and radiculopathy.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

A.  Lumbar Strain

Service connection has been established for lumbar strain.  The RO has evaluated the Veteran's disability under Diagnostic Code 5237 as 20 percent disabling based on painful or limited motion of the thoracolumbar spine.  

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

During a December 2005 VA examination, the Veteran reported that he hurt his back in active service by fallen three stories and sustaining some compression fractures of the back.  In addition to low back pain, the Veteran described some radiculopathy into the left leg only as numbness and paresthesias on an intermittent basis.  There was constant low back pain, including weekly flare-ups.  He currently took medications for pain, and described decreased flexibility and movement.  He reported no bladder or bowel complaints, and did not use a cane or walker or back brace.

Examination of the lumbar spine in December 2005 revealed some tenderness to palpation of the paraspinal musculature, particularly on the left, as well as some slight spasm and guarding.  Deep tendon reflexes were +1/4 to the right patella and right Achilles tendon, and trace to the left patella and left Achilles tendon.  There were no areas of numbness or loss of sensation to the lower extremities.  Range of motion of the thorocolumbar spine was to 50 degrees on forward flexion, with tenderness from 40 degrees; to 15 degrees on extension, with tenderness from 10 degrees; to 30 degrees on lateral bending to the left and right, with tenderness from 20 degrees; and to 30 degrees on rotation to the left and right, with tenderness from 20 degrees.  The examiner noted increased pain with forward flexion and extension.  There was no additional weakness, fatigability, incoordination, or additional loss of motion noted.  X-rays were normal.  The diagnosis was lumbar strain with left lower extremity radiculopathy.

X-rays taken of the thoracic spine in June 2010 revealed mild dextroscoliosis. 

MRI scans of the thoracic spine, conducted in July 2010, revealed findings of small T4 and T6 Schmorl's nodes and mild upper thoracic spondylosis deformans; imaging was otherwise unremarkable.

In this case, throughout the appellate period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 30 degrees.  Painful motion was noted.  Slight muscle spasm and localized tenderness were also noted, and there was no ankylosis of the lumbar spine. The combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees.  Recent X-rays revealed mild dextroscoliosis; there were no findings of reversed lordosis or abnormal kyphosis.  His disability, thus, does not meet the criteria for a disability rating in excess of 20 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

In this regard, the Board has considered the Court's holding in Deluca.  As noted, the VA examiner acknowledged that flexion was limited to 50 degrees, but that the Veteran experienced tenderness at 40 degrees, and that extension was limited to 15 degrees, but with tenderness at 10 degrees.  However, limitation of flexion to 40 degrees and of extension at 10 degrees still does not satisfy the criteria for a higher disability rating for the lumbar spine.  Furthermore, although the VA examiner also noted additional pain, apparently on repetitive motion, the examiner also specifically indicated that this resulted in no additional loss of motion.  The examiner otherwise found no weakness, fatigability, or incoordination.  For these reasons, the Board concludes that a higher disability rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

The Board further notes that there is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes throughout the appellate period.  Hence, there is no basis for a disability evaluation in excess of 20 percent for the Veteran's chronic lumbar strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011).

In addition, the Veteran has not described any sensory deficits in the lower extremities other than the left lower extremity, which has been separately rated and evaluated below.  The December 2005 examiner found no other significant neurological deficits.

A clear preponderance of the evidence is against a disability rating in excess of 20 percent for lumbar strain throughout the appellate period, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Again, the objective clinical findings consistently fail to show that his disability meets the criteria for an increased rating.  Hence, the Board must conclude that those findings outweigh his lay assertions regarding severity.  

B.  Radiculopathy of the Left Lower Extremity

Service connection has been established for radiculopathy of the left lower extremity, effective October 21, 2005.  The RO assigned an initial 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 5237-8520, pertaining to mild incomplete paralysis of the sciatic nerve.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.  

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

During the December 2005 VA examination, the Veteran described the radiculopathy into the left leg as numbness and paresthesias, which was intermittent and typically lasting approximately 15 minutes.  The examiner did indicate that the left lower radiculopathy was likely secondary to the Veteran's lumbar strain.

VA progress notes, dated in March 2006, revealed that neurocirculatory examination of the Veteran's left lower extremity was normal.

VA peripheral nerves examination in June 2006 revealed no functional limitations, and that the Veteran's gait and balance were normal.

Here, there have been no reports of loss of reflexes or muscle atrophy.  No examiner has found significant neurological deficits.  The Board finds the overall evidence is insufficient to warrant more than the currently assigned initial 10 percent disability rating.

A clear preponderance of the evidence is against an initial disability rating in excess of 10 percent, as the Veteran's complaints are not supported by adequate pathology.  Again, the objective clinical findings consistently fail to show that the disability meets the criteria for a higher evaluation.  Hence, the Board must conclude that those findings outweigh his lay assertions regarding severity. 

C.  Scar on the Right Temporal Parietal Area of the Skull

Service connection has been established for scar on the right temporal parietal area of the skull, effective April 1999.  The RO currently assigned a 10 percent disability rating under 38 C.F.R. § 4.118,  Diagnostic Code 7800, pertaining to disfigurement of the head, face, or neck.

For scars that are located on the head, face, or neck, a 10 percent rating is warranted with one characteristic of disfigurement; a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, an 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under Section 4.118, are:  a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).

Pursuant to Note 2, tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle).

Pursuant to Note 3, the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria. 38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 1-3 (2008).

Alternatively, disabling effects are to be rated either as scars or as impairment of function, whichever results in the higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Although, no more than one of these ratings may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.  

More recent changes to the rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)), and, hence, are inapplicable in this case.

The objective evidence does not support an increased disability rating on the basis of scars. 

The Veteran's medical history reflects that he was sleeping in the top bunk during active service and fell out of the bunk, and sustained a laceration on his scalp above the right ear in the temporoparietal region.  The Veteran did not lose consciousness.  The wound was sutured, and there were no complications with wound healing.

During a December 2005 VA examination, the Veteran denied any tenderness of the scar.  The examiner noted that the scar was slightly elevated, and there was no hair loss over the scar.  The scar was entirely within the scalp and hairline.  The scar was not disfiguring; it could not be seen on the face, and was completely hidden by hair.  The Veteran denied any skin breakdowns or other particular problems or concerns with the scar.

Examination of the scar in December 2005 demonstrated no abnormalities such as tenderness or skin breakdown, although there was some prominence of the scar to palpation.  Otherwise, it was difficult to detect the scar underneath the hair on the scalp.  The scar measured .2 centimeters in width, and 4.5 centimeters in length.  The texture of the scar was normal, and there was no underlying tissue loss.  The scar did not result in limitation of motion or loss of function.  The scar was not disfiguring, and no photographs were taken.
  
The objective evidence reflects that the scar on the right temporal parietal area of the skull has been manifested primarily by slight elevation on palpation, which warrants no more than the currently assigned 10 percent disability rating based on one characteristic of disfigurement.  Visible or palpable tissue loss and gross distortion or asymmetry of two features or paired sets of features, with two or three characteristics of disfigurement are not demonstrated or nearly approximated.

Loss of function of the body part affected has not been demonstrated; no other diagnostic codes are applicable.

Thus, the weight of the evidence is against the grant of an increased disability rating for scar on the right temporal parietal area of the skull.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).  The objective clinical findings outweigh the Veteran's lay assertions regarding severity.



D.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected lumbar strain, radiculopathy of the left lower extremity, and scar on the right temporal parietal area of the skull are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

In this case, the Veteran contends that his arthritis of the spine; bilateral hip disability; and IgA nephropathy and glomerulonephritis, claimed as a kidney disorder, are secondary to his service-connected lumbar strain.

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2009).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claims were filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A.  Arthritis of the Spine

In this case, the Veteran contends that arthritis of the spine is related to injuries sustained by fallen three stories and sustaining some compression fractures of the back, or is proximately due to the service-connected lumbar strain.

Service treatment records, dated in October 1998, essentially ruled out any rheumatologic diagnosis or disease.  Records show that the Veteran underwent an arthritis evaluation in January 1999, which concluded that the Veteran did not have any arthritis and no obvious rheumatic disorder.

During an August 1999 VA general medical examination, the Veteran reported that tests he had taken for arthritis were negative.  Here, the evidence does not demonstrate arthritis of the spine at any time during active service, or arthritis manifested to a compensable degree within the first post-service year.  

X-rays taken in April 2004 revealed no acute process to the lumbosacral spine.  The report of the December 2005 VA examination included findings of stiffness, weakness, muscle spasms, and pain of the low back.  X-rays taken of the lumbar spine were normal; there was neither spondylosis nor spondylolisthesis at that time.  Arthritis of the spine was not found.

X-rays taken of the thoracic spine in June 2010 revealed mild dextroscoliosis.

MRI scans of the Veteran's thoracic spine, conducted in July 2010, revealed small T4 and T6 Schmorl's nodes, and mild upper thoracic spondylosis deformans.  Imaging was otherwise unremarkable.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The December 2005 VA examiner reviewed the Veteran's medical history and completed a comprehensive examination, but did not diagnose arthritis of the spine.  The report of that examination weighs against a finding of arthritis of the spine.  The Board finds the December 2005 VA examination report is factually accurate, fully articulated, and contains sound reasoning; it is afforded significant probative value.  

The Board has considered the Veteran's statements regarding arthritis of the spine as being among the Veteran's current disabilities.  However, the Board finds the conclusions of the VA examiner, which are based on the results of diagnostic testing, and supported by rationale, to be more probative than references made by the Veteran.  X-ray evidence of arthritis of the spine is not documented in the claims file, and there is no medical evidence that any degenerative process is in any way related to service or to a service-connected disability.  Hence, a basis for compensation is not established.  

The Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has arthritis of the spine.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, the evidence weighs in favor of the conclusions made by the VA examiner in December 2005.

The Veteran is not shown to have the medical expertise to diagnose arthritis of the spine.

Lastly, while there likely were manifestations of low back pain in service, the competent evidence fails to link arthritis of the spine with injury or disease in active service, or establish the onset of arthritis of the spine in active service or within the first post-service year.  

Because the competent evidence does not link arthritis of the spine to active service or to a service-connected disability, the weight of the evidence is against the claim.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for arthritis of the spine.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  IgA Nephropathy and Glomerulonephritis (Kidney Disorder)

The Veteran contends that his kidney disorder is secondary to his service-connected lumbar strain.

In this case, there is no competent evidence of a kidney disorder in service or within the first post-service year.  On a "Report of Medical History" completed by the Veteran at the time of his separation examination from active service in February 1999, he checked "no" in response to whether he ever had or now had kidney stone or blood in urine.  The Veteran denied any urinary incontinence at an August 1999 VA examination.  He again checked "no" in response to whether he ever had or now had kidney stone or blood in urine when completing a "Report of Medical History" in July 2000.

VA treatment records first show an assessment of acute renal failure, probably a nephritic type, in September 2004.  Laboratory results at that time were strongly positive for blood.  A renal consultation and evaluation for biopsy were scheduled.  Records show that the Veteran's kidney was functioning at 30 percent in April 2005, and he was waiting to be put on the list for a kidney transplant.

The Veteran underwent a VA examination in December 2005.  He reported some isolated episodes of hematuria in 1995, in 2000, and in 2003 for which he did not seek medical attention.  The Veteran reported experiencing prolonged hematuria in 2004, which was accompanied by abdominal and back pain.  The Veteran was initially treated with antibiotics, and ultimately a renal workup including biopsies, resulting in a diagnosis of IgA nephropathy and glomerulonephritis.  He was undergoing treatment, and had not undergone any dialysis; his renal function continued to demonstrate some insufficiency.

Following examination in December 2005, the examiner reviewed the Veteran's claims file and medical records; and indicated that the Veteran had been diagnosed with IgA nephropathy and glomerulonephritis, following an extensive workup.  The examiner's specialty was primarily family medicine.  The examiner indicated that the etiology of the Veteran's kidney disorder could be somewhat difficult to fully identify, but opined that it would not be related to his service-connected lumbar strain or in-service injury.  In support of the opinion, the examiner reasoned that IgA nephropathy is a nephropathy of immunologic complexes, which caused a loss of function of the kidney itself.  The examiner could not determine that the Veteran took any sort of nephrotoxic drugs for his service-connected lumbar strain, which would have caused or aggravated his kidney disorder.

The Board finds the December 2005 opinion to be persuasive in finding that the Veteran's kidney disorder was more likely a nephropathy of immunologic complexes, rather than related to his service-connected lumbar strain.  The onset of the Veteran's kidney disorder was in 2004, nearly a decade after the Veteran's injuries sustained by fallen three stories and his resultant lumbar strain.  The examiner also specifically contemplated both causation and aggravation in rendering an opinion.

Following the Board's October 2008 remand, the Veteran underwent a VA examination in December 2008 for purposes of determining whether the Veteran's kidney disorder was directly related to active service, to include reports of hematuria in 1995 and any in-service positive laboratory findings.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner noted that the Veteran currently was undergoing dialysis three times a week.  The diagnosis was end stage renal disease secondary to IgA glomerular nephritis requiring hemodialysis.

The December 2008 examiner opined that the Veteran's kidney disorder was less likely as not related to active service, to include reports of hematuria in 1995 and/or any in-service positive laboratory findings.  Although the Veteran had described some isolated instances of hematuria in 1995 while in active service, there was neither evidence of ongoing hematuria nor evidence of symptomatology related to hematuria, similar to what the Veteran experienced in 2004-which ultimately diagnosed his kidney disorder and classified it as rapidly progressing.  In support of the opinion, the examiner reasoned that, had the Veteran's kidney disorder had its onset in 1995 in active service, one would have expected the condition to have progressed and produced symptoms and abnormal laboratory findings during active service.  The examiner found that laboratory results in 1998 and in 1999, just prior to separation, were within normal limits; and there was no evidence of red blood cells or protein in urinalysis suggestive of nephropathy or nephritis.  Given the diagnosis of a kidney disorder made five years after the Veteran's separation from active service, the examiner opined that it was less likely as not that the Veteran's current kidney disorder was related to self-reported instances of hematuria that occurred in active service.  Nor was the examiner able to detect any positive laboratory findings during the Veteran's active service that would be related to his current kidney disorder.

The Board finds the December 2008 examiner's opinion to be persuasive in finding that the current kidney disorder was less likely related to isolated reports of hematuria in active service.  There were neither positive laboratory findings nor progressive symptomatology demonstrated in active service.  Hence, the Board finds the December 2008 opinion is factually accurate, fully articulated, and contains sound reasoning. Therefore, the December 2008 opinion is afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is five years after active service with no competent evidence that it is in any way related to active service.

While the Veteran is competent to testify as to his history of symptomatology, the Board finds his assertions that he experienced hematuria in active service not credible in light of his denials on two occasions in 1999 and in 2000.  The Board finds statements made directly to health care providers during the course of treatment to be inherently more credible than those offered years later in support of a claim for monetary benefits.  

While the Veteran contends that his kidney disorder had worsened due to his lumbar strain, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  He is not shown to be competent to render an opinion as to the nature of his underlying kidney disorder, or to identify that a disability such as IgA nephropathy and glomerulonephritis is related to his service-connected lumbar strain.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for IgA nephropathy and glomerulonephritis secondary to lumbar strain.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for lumbar strain is denied.

For the period from October 21, 2005, an initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied.

An increased evaluation for scar on the right temporal parietal area of the skull is denied.

Service connection for arthritis of the spine secondary to lumbar strain is denied.

Service connection for IgA nephropathy and glomerulonephritis (kidney disorder) secondary to lumbar strain is denied.



REMAND

Recurrent Chronic Cephalgia

The Veteran contends that his service-connected recurrent chronic cephalgia is more severe than currently rated, and warrants a higher, initial disability rating.  

Records show that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected recurrent chronic cephalgia in December 2005.  At that time the Veteran reported having headaches on a daily basis, and taken medications.  If he did not take medications, the headaches would last all day.  The headaches made it difficult for the Veteran to concentrate and to be around people at times, and to accomplish certain tasks.  The Veteran did not describe periods of complete incapacity.  He did get cephalgia, which primarily affected the frontal aspect of the head; and took medications as needed.  The Veteran denied photophobia, and experienced occasional nausea.  The examiner noted that the headaches were not prostrating and that ordinary activity was possible.  Since then, the Veteran described a worsening of the disability.

In July 2006, the Veteran's treating physician indicated that the Veteran continued to have significant headaches on a daily basis, and that he took pain medications every six hours for headaches.

In April 2008, the Veteran reported having frequent migraine headaches, approximately every other day.  He also reported nausea and vomiting.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

VA neurology consultation notes, dated in September 2010 and in July 2011, reveal that the Veteran began experiencing simple partial seizures.
 
Under these circumstances, VA cannot rate the service-connected recurrent chronic cephalgia without further medical clarification.  Specifically, if more than one neurological disorder is diagnosed, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected recurrent chronic cephalgia, from those attributable to any nonservice-connected neurological disorder.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, adjudication of the claim for a higher, initial disability rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

Bilateral Hip Disability 

The Veteran seeks service connection for bilateral hip disability and has asserted that the claimed disability is secondary to his service-connected lumbar strain.  Although service treatment records reflect an in-service evaluation in January 1999, the Veteran's hips at that time had full rotation and flexion without pain; there was no finding of arthritis or hip disability.

The post-service treatment records reflect that the Veteran described a "locking up" or spasm affecting both hips, with pain and discomfort radiating into the left leg, in December 2005.  He described the episodes lasting approximately 15 minutes, and described difficulty with movement when the hips "locked up." 
 
Following VA examination and review of the Veteran's medical history in December 2005, the examiner opined that the Veteran's complaints were essentially part of one constellation of symptoms relating to his lumbar strain.  The examiner noted that the Veteran denied any specific injury or trauma to the hips; and denied a hip condition separate, in and of itself.  The examiner opined that the Veteran did not appear at present to have a specific hip condition; and appeared to have evidence of sacroiliac pain and sacroiliitis, which were as likely as not part of the complex and symptomatology related to the lumbar strain.

Since then, VA treatment records show complaints of left hip pain in January 2006; X-rays at that time revealed no fractures.  In March 2006, the Veteran was diagnosed with symptomatic left early avascular necrosis without collapse.

Private treatment records also show that the Veteran was diagnosed with bilateral avascular necrosis involving the hips, more pronounced on the left, in March 2007.

Given current findings of bilateral hip disability, the Board cannot resolve this matter without further medical clarification.  Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether the Veteran's bilateral hip disability is aggravated by the service-connected lumbar strain.

TDIU Benefits

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claims for higher disability ratings for lumbar strain, radiculopathy of the left lower extremity, scar on the right temporal parietal area of the skull, and recurrent chronic cephalgia include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for lumbar strain, rated as 20 percent disabling; for radiculopathy of the left lower extremity, rated as 10 percent disabling; for scar on the right temporal parietal area of the skull, rated as 10 percent disabling; and for recurrent chronic cephalgia, rated currently as 0 percent (noncompensable) disabling.  The combined disability rating, currently, is 40 percent, and clearly does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran is not currently working, and that he last worked in September 2004 in a shipping department doing computer entry.  His levels of education and any continuing training are not indicated.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Likewise, the Veteran's vocational rehabilitation and education folder, if any, should be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, for evaluation of the service-connected recurrent chronic cephalgia.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should comment on the frequency and duration of prostrating migraines, and comment on their economic impact.  A complete rationale for each opinion expressed must be provided. 

In providing the findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected recurrent chronic cephalgia from those of other neurological or headache-type conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall headaches.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

2.  Afford the Veteran a VA examination to determine the etiology of any bilateral hip disability found to be present; and to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected lumbar strain caused or increased any bilateral hip disability found to be present.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of bilateral hip disability is attributable to the service-connected lumbar strain.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the evidence discussed in this remand, including the December 2005 VA examination and the Veteran's complaints of intermittent bilateral hip pain since service.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

3.  Associate the Veteran's vocational rehabilitation and education folder, if any, with the claims folder.  

4.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected lumbar strain; radiculopathy of the left lower extremity; scar on the right temporal parietal area of the skull; and recurrent chronic cephalgia, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

5.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria, and staged ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


